Per Curiam.
The defendant was convicted by a jury of murder in the second degree, a violation of MCLA § 750.317 (Stat Ann 1954 Rev § 28.549). On appeal she alleges three errors. First, that sufficient evidence was not presented from which the jury could reasonably have found the defendant guilty as charged beyond a reasonable doubt. A review of the record in this matter convinces this Court that such evidence was presented, and we find no basis for reversal on this issue. The defend*325ant’s second contention of error is that the trial judge did not properly instruct the jury on the law in this case. No objections were raised to the charge at the close of trial although an opportunity was presented. Error raised for the first time on appeal will not be considered unless clear injustice is demonstrated. People v. Ray Clifton Smith (1969), 20 Mich App 243. We have read the charge and, considering the instructions as a whole, we find there was no reversible error, and conclude that no injustice has been shown. The defendant’s sentence being within the statutory maximum, this Court is not at liberty to review or alter that sentence. People v. Pate (1965), 2 Mich App 66.
Affirmed.